Name: COMMISSION REGULATION (EC) No 598/96 of 2 April 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 84/42 I EN I Official Journal of the European Communities 3 . 4. 96 COMMISSION REGULATION (EC) No 598/96 of 2 April 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 3 April 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. (2) OJ No L 307, 20. 12. 1995, p. 21 . 0 OJ No L 387, 31 . 12. 1992, p. 1 . (*) OJ No L 22, 31 . 1 . 1995, p. 1 . 3 . 4. 96 EN Official Journal of the European Communities No L 84/43 ANNEX to the Commission Regulation of 2 April 1996 establishing the standard import values (or determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 20 052 83,6 0805 30 20 052 67,1 060 80,2 204 88,8 064 59,6 220 74,0 066 41,7 388 93,1 068 62,3 400 83,1 204 98,6 512 54,8 208 44,0 520 66,5 212 46,9 524 100,8 624 163,2 528 100,2 999 600 71,575,6 I 624 75,7 0707 00 15 052 104,3 999 79,6 053 156,2 0808 10 61 , 0808 10 63, \ 060 61,0 0808 10 69 052 64,0 066 53,8 064 78,6 068 69,1 388 105,2 204 144,3 400 75,0 624 87,1 404 71,5 999 96,5 416 72,7 0709 10 10 220 334,0 508 124,6 999 334,0 512 74,9 0709 90 75 052 104,3 524 80,4 204 77,5 528 70,8 412 624 86,554,2 624 728 107,3 183,9 800 78,0 999 105,0 804 109,8 0805 10 11 , 0805 10 15, 999 85,70805 10 19 052 47,8 204 0808 20 37 039 90,4 44,4 052 86,2 208 58,0 064 72,5 212 43,7 388 80,1 220 53,3 400 93,3 388 40,5 512 64,3 400 40,9 528 69,4 436 41,6 624 79,0 448 27,4 728 115,4 600 46,6 800 55,8 624 58,7 804 112,9 l 999 45,7 999 83,6 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1 994, p. 1 7). Code '999 stands for 'of other origin'.